MURDOCK, Judge,
concurring in the result in part and dissenting in part.
Although the trial court’s order of August 12, 2003, indicating that McConico had leave to take his own deposition was a nullity because we had not yet issued our certificate of judgment by which we remanded the case to the trial court, the trial court, after the certificate of judgment was issued, entered two separate orders providing for McConico to take his own deposition. I conclude that this court’s mandate was fulfilled, and I therefore dissent as to the reversal of the trial court’s judgment in this regard.
*307As to the remaining issues addressed in the main opinion, I concur only in the result.